Citation Nr: 1505138	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-35 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for a variably diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 14, 1977 to March 20, 1978, from August 11 to August 19, 1991, and from September 15, 1991 to March 13, 1992.  This matter is on appeal from a December 2007 rating decision by the Houston, Texas RO.  In December 2014, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.  At the hearing, the Veteran submitted additional evidence with by a waiver of AOJ consideration.


FINDING OF FACT

The Veteran has an Axis I psychiatric diagnosis (of an anxiety disorder), which medical evidence relates to his military service.


CONCLUSION OF LAW

Service connection for an anxiety disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; as any notice or duty to assist omission is harmless.  




Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's service personnel records reflect deployment to Southwest Asia in support of Operation Desert Storm.  His military occupational specialties (MOS) have included Military Policeman, Indirect Fire Infantryman, Power General Equipment Repairman, Cook, and Forward Observer. 

The Veteran's STRs are silent for any psychiatric complaints, findings, treatment, or diagnosis.  On service examinations in February 1981, November 1989, and January 1992, psychiatric clinical evaluations were normal; in a contemporaneous report of medical history, the Veteran denied any history of frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  

On October 1998 Reserves examination for Medical Board purposes, psychiatric clinical evaluation was normal.  In a contemporaneous report of medical history, the Veteran denied any history of frequent trouble sleeping, depression, excessive worry, or nervous trouble of any sort.  

On May 2007 psychiatric treatment, the Veteran complained of a little depression and anxiety.  He reported having flashbacks of his military experiences in Desert Storm.  His wife reported a recent incident when he awoke at night and appeared to be in a dream, as he did not recognize her.  He reported hypervigilance, hypertstartle, distressing dreams and feelings as if he were back in the desert.  The evaluating psychiatrist noted that the context of the Veteran's presentation may be influencing the return of his symptoms, as his service connected knee injury had recently flared up and he was told he would need a knee replacement.  Following a mental status examination, the diagnoses included PTSD and major depression.  Zoloft, Ambien, and Ativan were prescribed.  

In a September 2007 stressor statement, the Veteran stated that he was exposed to numerous traffic accidents while serving in the 838 Military Police in Kobar, Southwest Asia, in September 1990.  He witnessed an explosion of ammunition.  He also reported that he escorted convoys at night and at his post at the front gate with weapons to fire.

On January 2008 psychological evaluation, the Veteran reported anxiety and depression along with some medical issues.  He reported a significant history of PTSD, and reported feeling frustrated and in much pain constantly.  Following a mental status evaluation, the diagnostic impressions included chronic PTSD, and mood disorder due to medical conditions (head, knee, ribs, arm, hip fractures).

In a February 2008 stressor statement, the Veteran related that while assigned to 838 Military Police Company in KK MC, Saudi Arabia in November 1991,  his unit was on patrol when a private named Jacob was shot in the leg while on a Humvee and Medevaced to a field hospital; he has not kept in contact with Private Jacob.  

In his February 2008 notice of disagreement, the Veteran stated that while he served in Southwest Asia from September 1991 to March 1992, went on several patrols and came under fire from snipers.  In a March 2008 statement, he indicated that he was submitting photographs from his service showing that he was in a combat environment while serving in Kuwait.

The claims file contains December 2007 and March 2010 memoranda noting a formal finding of a lack of information required to corroborate the cited stressors associated with the Veteran's claim for service connection for PTSD.

On July 2012 VA examination, the examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  The diagnosis was anxiety disorder, not otherwise specified, "due to service related memories from Operation Desert Storm".  The Veteran reported that he was treated seven years earlier for depression.  He reported that in 2007 he was seen (for 3 to 4 visits ) by a private psychiatrist who prescribed Zoloft, Ativan, and Ambien; he did not see this provider after he retired in 2008.  The Veteran reported a stressor of being in areas that sustained mortar fire in Saudi Arabia in 1991 and seeing bombed vehicles as well as bodies on the side of the road; he reported that he participated in supplying ammunition.  The examiner opined that this stressor was adequate to support a diagnosis of PTSD and was related to the Veteran's fear of hostile military or terrorist activity.  The Veteran also reported a stressor of being in a vehicle accident at Fort Hood in 1991 and sustaining a head laceration and a back injury; the examiner opined that this stressor was also adequate to support a diagnosis of PTSD but unrelated to a fear of hostile military or terrorist activity. 

The July 2012 VA examiner noted that the Veteran had symptoms of anxiety related to his memories from Operation Desert Storm and was treated in 2007, but his symptoms were now mild and he was not under treatment.  The examiner opined that it is at least as likely as not that the Veteran's anxiety symptoms are service related.
At the December 2014 videoconference Board hearing, the Veteran testified that when he served as a military policeman and in the infantry during Operation Desert Storm, he was fearful that he would not make it home alive or that he would be shot at.  He testified that he has experienced anxiety since he left active duty service.  

It is not in dispute that the Veteran has an anxiety disorder (found on July 2012 VA examination).  The July 2012 VA examiner, who reviewed the entire record, conducted a thorough psychiatric evaluation, and provided a thorough explanation of rationale, has related the Veteran's anxiety disorder to his military service.  The Board finds no reason to question the expertise of the July 2012 VA examiner, or the opinion offered, and finds it both probative and persuasive.  All of the requirements for establishing service connection for an anxiety disorder are met; service connection for an anxiety disorder is warranted.  

The Board acknowledges the Veteran's statements and testimony alleging that he merits a diagnosis of PTSD, and service connection for such psychiatric disability entity.  The Board observes that the specific diagnosis for a psychiatric disability is a medical question beyond the scope of common knowledge, but requiring medical training/expertise, and that the medical evidence in the record simply does not support that the Veteran meets the criteria for a diagnosis of PTSD.  The award of service connection for an anxiety disorder provides him essentially the benefit he seeks, albeit under a different diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


ORDER

Service connection for an anxiety disorder is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


